                   Case: 1:21-cv-01462 Document #: 1-1 Filed: 03/17/21 Page 1 of 5 PageID #:4




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 22795525
Notice of Service of Process                                                                            Date Processed: 02/22/2021

Primary Contact:           Amanda Ratliff
                           Menard, Inc.
                           5101 Menard Dr
                           Eau Claire, WI 54703-9604

Electronic copy provided to:                   Andrew Akey
                                               Kacie Bertrand
                                               Ashley Aubart

Entity:                                       Menard, Inc.
                                              Entity ID Number 0033810
Entity Served:                                Menard, Inc. d/b/a Menards
Title of Action:                              Martha Harms vs. Menard, Inc. d/b/a Menards
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Personal Injury
Court/Agency:                                 Grundy County Circuit Court, IL
Case/Reference No:                            2021L8
Jurisdiction Served:                          Illinois
Date Served on CSC:                           02/22/2021
Answer or Appearance Due:                     30 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Adam J. Zayed
                                              815-726-1616

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
 Case: 1:21-cv-01462 Document #: 1-1 Filed: 03/17/21 Page 2 of 5 PageID #:5




           IN THE CIRCUIT COURT OF THE THIRTEENTH JUDICLAL CIRCUIT
                     GRUNDY COUNTY, ILLINOIS LAW DIVISION

MARTHA HARNIS,
                                                                                       No. 2021L8
                     Plaintiff,                                                        ✓~~-- ----     _                        - -
                                                                                                                                   -
                                                                                                                                         ••.
          V.                                                                           PLEASE SERVE:                                           \
                                                                                       Menard, Inc. d/b/a Menards
Menard, Inc. d/b/a Menards,                                                            Prentice Hall Corporation, Regic*A—A A--^*
                                                                                       801 Adlai Stevenson Drive
                     Defendant.                                                        Springfield, IL 62703

                                                                SUMMONS

To each defendant:

        You have been named a defendant in the complaint in this case, a copy of which is hereto
attached. You are summoned and required to file an appearance, in the office of the Clerk of this
court at 111 E Washington Street, Room 30, P. O. Box 707, Morris, Illinois 60450, within 30 days
after service of this summons, not counting the day of service.

     IF YOU FAIL TO DO SO, A JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST
YOU FOR THE RELIEF ASKED IN THE COMPLAINT.

           "E-filing is now mandatory with limited exemptions. To e-file, you must first create an account with an e-filing service
provider. Visit http://efile.illinoiscourts.gov/service-providers.htm to leam more and to select a service provider.
           If you need additional help or have trouble e-filing, visit http://www.illinoiscourts.eov/faa/aethelp.asp or talk with your
local circuit clerk's office. If you cannot e-file, you may be able to get an exemption that allows you to file in-person or by mail.
Ask your circuit clerk for more information or visit www.illinoislegal aid.org.
           If you are unable to pay your court fees, you can apply for a fee waiver, for information about defending yourself in a
court case (including filing an appearance or fee waiver), or to apply for free legal help, go to www.illinoisteealaid.org. You can
also as your local circuit clerk's office for a fee waiver application."

          This Summons must be served within 30 days of its date of issuances.
                                        ~,~titi~T 1 trr,,,~~                       2/8/2021 2:41 PM
Adam J. Zayed-6301240 1ti~+1GU,,..,eO~'~i~~       WITNESS,                                                      , 2021
Julian D. Hoshell-6328~~\4 •''       ~ ••,~j~i                     •
                                                                                                                  SM
ZAYED LAw OFFICES +'           ~~~, .          a     ~~~~~/             ~~~~
195 Springfield Ave. —          ~~  C           _ Clerk of the Circuit Court
Joliet, IL 60435     ~  i,
Te1:815.726.1616
                                          i~,~iNOfS
Fax: 815.726.1779           '    ~.''
                                ~~+Q                      +t ~~~~   Date of service:                            , 2021
service@zayedlaw.com                      DycoV~~.'
                                        ~ flp+lr J 11 1 W~~
            Case: 1:21-cv-01462 Document #: 1-1 Filed: 03/17/21 Page 3 of 5 PageID #:6
f ~ ... .                                                                                                   FILED
                                                                                                2/8/2021 2:41 PM
                                                                                                      Corri Trotter
                                                                                        Grundy County Circuit Clerk
                                                                                                           By: SM



                       IN THE CIRCIIIT COURT OF THE THIRTEENTH JUDICIAL CIRCUIT
                                 GRiJNDY COiJNTY, ILLINOIS LAW DIVISION

            MA1tTHA HA1tM5'
                                                                  )
                                                                  )       No. 2021 L8
                           Plaintiff,                             )
                                                                  )
                    V.                                            )
                                                                  )
            Menard, Inc. d/b/a Menards,                           )
                                                                  )       PLAINPIFF DEMANDS A TRIAL BY JURY
                           Defendant.                             )

                                                 COMPLAINT AT LAW

                   NOW COMES the Plaintiff, MARTHA HARIVIS, by and through her attorneys, Zayed

            Law Offices, and complaining of the Defendant, MENARD, INC. d/b/a MENARDS, she states
                                                                                                                 as
            follows:

                   1.      That on or about June 1, 2019, and for a long time prior thereto, Defendant,

            MENARD, INC, d/b/a MENARDS ("MENARDS"), possessed, operated, manage main.tai
                                                                               d,        ned,
            owned, and controlled or had a duty to possess, operate, manage, maintain and control,
                                                                                                   both
            directly and indirectly, individually and through its agents, servants and employees, a certain
                                                                                                              store
            located at 500 Menard Drive, Morris, Grundy County, Illinois.

                   2.      That on or about June 1, 2019, at all times relevant, Plaintiff, MARTHA HARMS

            ("HARMS"), was a customer and/or patron lawfully upon Defendant's Premises.

                   3.      That on or about June 1, 2019, Defendant, by and through its agents, apparent

            agents and/or employees, cut and/or opened a pallet of material and/or product while Plaintiff
                                                                                                           ,
            HARMS, was in the aisle of Defendant's Premises.
Case: 1:21-cv-01462 Document #: 1-1 Filed: 03/17/21 Page 4 of 5 PageID #:7




        4.      That on or about June 1, 2019, at all times relevant, the aforesaid material and/or

product struck Plaintiff, HARMS.

        5.      That at the aforesaid time and place, it was the duty of Defendant, MENARDS, by

and through its agents, apparent agents and/or employees, to use ordinary care for the safety of

Plaintiff, HARMS.

        6.      That at the aforesaid time and place, Defendant, MENARDS, by and through its

agents, apparent agents and/or employees, breached that duty and was negligent in one or more of

the following respects:

               a.      carelessly and negligently unloaded a pallet of material
                       and/or product so as to cause injury to Plaintiff, HARMS;

               b.      carelessly and negligently unloaded a pallet of material
                       and/or product in an unreasonable and unsafe manner;

               C.      carelessly and negligently failed to warn Plaintiff, HARMS,
                       although Defendant, knew or in the exercise of ordinary care
                       should have known that said warning was necessary to
                       prevent injury to Plaintiff, HARMS; and

               d.      carelessly and negligently failed to close off the area of the
                       aisle where Defendant intended on unloading the pallet of
                       material and/or product when Defendant knew or in the
                       exercise of ordinary care should have known that doing so
                       was necessary to prevent injury to Plaintiff, HARMS.

        7.     That as a direct and proximate result of one or more of the aforementioned

negligent acts or omissions, Plaintiff, HARMS, has suffered injuries of a permanent, personal and

pecuniary nature.

       WHEREFORE, the Plaintiff, MARTHA HARMS, demands judgment against the

Defendant, Iv1ENARD, INC. d/b/a MENARDS, for an amount in excess of the jurisdictional limit

of the Thirteenth Judicial Circuit, Grundy County, Illinois

                      PLAINTIFF HEREBY DEMANDS A TRIAL BY dURY
Case: 1:21-cv-01462 Document #: 1-1 Filed: 03/17/21 Page 5 of 5 PageID #:8




Adam J. Zayed-6301240
Julian D. Hoshell-6328519
ZAYED LAw OBFICES
195 Springfield Ave.
Joliet, Illinois 60435
Tel: 815.726.1616
Fax: 815.726.1779
service@zayedlaw.com
